6604DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11-15-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “determine a confidence associated with an accuracy of the predicted object trajectory” of claim 1. The support in the specification (Beller (US 20210094539 A1): [0015], [0032], [0089] the confidence may represent a level of certainty that the vehicle computing system may have in the accuracy of the predicted object trajectory.) does not read or describe the material as it is claimed. When confirming support for amendments, the examiner is not trying to match words per se, but also a clear matching of a teaching that support the proposed amendments.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 8, 10, 13, and 19 are objected to because of the following informalities: “that the at least the portion of the object” should read –that a portion of the object--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “does not cause the at least the portion of the object to” should read -- does not cause a portion of the object to--.  Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “determine a confidence associated with an accuracy of the predicted object trajectory” of claim 1.
Claims 2-5 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Paris (US 20180326982 A1) and Caldwell (US 20210046924 A1).

REGARDING CLAIM 1, Maurer teaches, a sensor (Maurer: [0030] In a method step S01, a current position of a pedestrian FG in a surrounding environment of vehicle F is determined. For this purpose, a pedestrian detection device 12 can be provided in a driver assistance system 10 according to the present invention, the device being suitable for the determination S01 of the current position of pedestrian FG in the surrounding environment of vehicle F; see FIG. 5; [0037] In a method step S06, a further current position of a further vehicle GV is determined. In addition, other, possibly stationary, obstacles can be determined. For this purpose, a vehicle detection device 24 can be fashioned in driver assistance system 10; see FIG. 5.); and memory storing processor-executable instructions that (Maurer: [FIG. 1] a memory storing processor-executable instructions that is implied or suggested by the presence of a flowchart executing a process.), when executed by the one or more processors, configure the vehicle to: receive sensor data of an environment from the sensor (Maurer: [0030] In a method step S01, a current position of a pedestrian FG in a surrounding environment of vehicle F is determined. For this purpose, a pedestrian detection device 12 can be provided in a driver assistance system 10 according to the present invention, the device being suitable for the determination S01 of the current position of pedestrian FG in the surrounding environment of vehicle F; see FIG. 5.); identify an object at a location in the environment based on the sensor data (Maurer: [0030] In a method step S01, a current position of a pedestrian FG in a surrounding environment of vehicle F is determined. For this purpose, a pedestrian detection device 12 can be provided in a driver assistance system 10 according to the present invention, the device being suitable for the determination S01 of the current position of pedestrian FG in the surrounding environment of vehicle F; see FIG. 5.), wherein the object is currently blocking a first vehicle trajectory (Maurer: [FIG. 2, 4] the object is at least partially blocking a first vehicle trajectory associated with the vehicle can be observed; also see ¶[0044-0045, 0050]); determine a predicted object trajectory associated with the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG. [0033] In a method step S03, a second current state of motion of vehicle F is determined. For this purpose, a second state of motion determination device 16 can be fashioned in driver assistance system 10; see FIG. 5. [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto. [0035] In a step S04, a sojourn probability distribution of pedestrian FG is calculated. The sojourn probability distribution is a function of time and space, and is based on a pedestrian motion model in connection with the determined current position of pedestrian FG and the determined current state of motion of pedestrian FG. For the calculation S04 of the sojourn probability distribution of pedestrian FG, a first computing device 18 can be fashioned in driver assistance system 10; see FIG. 5.); determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory for at least a threshold period of time (Maurer: [FIG. 2] determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory can be observed at P(t_2) at X_2.
[0007] The method can be carried out in particular when a potentially dangerous situation is detected, for example if the pedestrian is situated in the driving tube or in the present trajectory of the vehicle, or, due to his direction of motion, will be situated there at the same time as the vehicle; also see [0050]); determine a second vehicle trajectory based on the predicted object trajectory and the confidence, wherein the second vehicle trajectory is associated with the vehicle navigating around the object; and control the vehicle according to the second vehicle trajectory (Maurer: [FIG. 2, 4] determine a second vehicle trajectory based at least in part on the predicted object trajectory, the second vehicle trajectory is associated with the vehicle navigating around the object, control the vehicle according to the second vehicle trajectory can be observed; [0035] In a step S04, a sojourn probability distribution of pedestrian FG is calculated. The sojourn probability distribution is a function of time and space, and is based on a pedestrian motion model in connection with the determined current position of pedestrian FG and the determined current state of motion of pedestrian FG. For the calculation S04 of the sojourn probability distribution of pedestrian FG, a first computing device 18 can be fashioned in driver assistance system 10; see FIG. 5. [0036] In a method step S05, a trajectory T is calculated having a minimum collision probability for vehicle F. Trajectory T is calculated based on the calculated sojourn probability distribution P.sub.FG of pedestrian FG, and in addition based on the second current state of motion of vehicle F. For the calculation S05 of trajectory T, a second computing device 20 can be fashioned in driver assistance system 10 for vehicle F; see FIG. 5.).
	Maurer does not explicitly recite the terminology "determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory for at least a threshold 
	Maurer does not explicitly disclose “one or more processors”.
However, in the same field of endeavor, Paris teaches, “The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions” (Paris: [0076]), for the benefit of repeating/executing program instructions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer to include a processor taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to execute program instructions.
Maurer in view of Paris do not explicitly disclose “determine a confidence associated with an accuracy of the predicted object trajectory”.
However, in the same field of endeavor, Caldwell teaches, “For another example, a trajectory associated with the vehicle and a trajectory associated with the object may converge at a rate equal to or greater than a threshold rate of convergence (e.g., 6 feet, 2.5 meters, 1.5 (Caldwell: [0024-0025]); also see [0051-0052], [0056-0057], [0101-0103], [0176-0178] for confidence and accuracy of object action, trajectory, or collision, for the benefit of computing costs associated with safety, comfort, progress, and/or operating rules for each action the vehicle could take based on the action and/or the predicted object trajectory and associated certainty.


REGARDING CLAIM 2, Maurer in view of Paris and Caldwell remain as applied above to clam 1, and further, Maurer also teaches, determine a first distance between a lane marker depicting an edge of a lane and the location associated with the object (Maurer: [FIG. 2] determine a first distance between a lane marker depicting an edge of a lane (T') and the location associated with the object (X_2) can be observed.); determine a second distance comprising the first distance minus a width of the vehicle (Maurer: [FIG. 2] determine a second distance comprising the first distance minus a width of the vehicle can be observed, in that, T-T' is the vehicle width. Interpreted as capable of the intended use of "determine a second distance comprising the first distance minus a width of the vehicle".); and determine a vehicle speed associated with the distance (Maurer: [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.); wherein the second vehicle trajectory is associated with navigating around the object at the distance and the vehicle speed (Maurer: [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.).
Maurer does not explicitly recite the terminology "and determine a vehicle speed associated with the distance". However, Maurer does teach orientation, speed, and acceleration of a vehicle, and time to collision with pedestrian. It is the examiners assertion that time-to-collision teaches "speed associated with distance". Thus, teaching "determine a vehicle speed associated with the distance".

REGARDING CLAIM 3, Maurer in view of Paris and Caldwell remain as applied above to clam 1, and further, Maurer also teaches, determine a classification associated with the object (Maurer: [0030] In a method step S01, a current position of a pedestrian FG in a surrounding environment of vehicle F is determined. For this purpose, a pedestrian detection device 12 can be provided in a driver assistance system 10 according to the present invention, the device being suitable for the determination S01 of the current position of pedestrian FG in the surrounding environment of vehicle F; see FIG. 5; [0037] In a method step S06, a further current position of a further vehicle GV is determined.); and determine a threshold distance between the vehicle (Maurer: [FIG. 4] determine a threshold distance between the vehicle (P_GC,ij) can be observed.) and the location associated with the object based on the classification (Maurer: [FIG. 4] In figure 4, "FG" and "P_GV,ij" are interpreted as location associated with the object based at least in part on the classification.), wherein the second vehicle trajectory is based on the threshold distance (Maurer: [FIG. 4] the second vehicle trajectory is based at least in part on the threshold distance can be observed.).

REGARDING CLAIM 4, Maurer in view of Paris and Caldwell remain as applied above to clam 1, and further, Maurer teaches, determine that a motion of the object is in accordance with the predicted object trajectory (Maurer: [ABS] A method is provided for operating a driver assistance system, and a driver assistance system. The method includes the steps: determination of a current position of a pedestrian in an environment surrounding the vehicle; determination of a first current state of motion of the pedestrian; determination of a second current state of motion of the vehicle; calculation of a sojourn probability distribution of the pedestrian, the sojourn probability distribution being a function of time and of space and being based on a pedestrian motion model in connection with the determined current position of the pedestrian and the determined current state of motion of the pedestrian; calculation of a trajectory, based on the calculated sojourn probability distribution of the pedestrian and on the second current state of motion of the vehicle, having a minimum collision probability for the vehicle and the pedestrian; and operation of the driver assistance system of the vehicle based on the calculated trajectory.); wherein determining the second vehicle trajectory is based on determining that the motion of the object is in accordance with the predicted object trajectory (Maurer: [ABS] A method is provided for operating a driver assistance system, and a driver assistance system. The method includes the steps: determination of a current position of a pedestrian in an environment surrounding the vehicle; determination of a first current state of motion of the pedestrian; determination of a second current state of motion of the vehicle; calculation of a sojourn probability distribution of the pedestrian, the sojourn probability distribution being a function of time and of space and being based on a pedestrian motion model in connection with the determined current position of the pedestrian and the determined current state of motion of the pedestrian; calculation of a trajectory, based on the calculated sojourn probability distribution of the pedestrian and on the second current state of motion of the vehicle, having a minimum collision probability for the vehicle and the pedestrian; and operation of the driver assistance system of the vehicle based on the calculated trajectory.).
Maurer does not explicitly disclose, emit at least one of an audio signal or a visual signal in a direction associated with the object.
However, in the same field of endeavor, Paris teaches, In one variation, the autonomous vehicle can also selectively execute Block S150 based on whether the autonomous vehicle has determined that the pedestrian has visually observed the autonomous vehicle. For example, the autonomous vehicle can implement methods and techniques described above to estimate the gaze of the pedestrian in Block S120. If the autonomous vehicle determines that the pedestrian's gaze has not yet met the autonomous vehicle and the pedestrian is within a threshold distance of the autonomous vehicle's planned route, the pedestrian's estimated path is within a threshold distance of the autonomous vehicle's planned route, and/or the confidence score for the pedestrian's path is less than the threshold confidence, the autonomous vehicle can: broadcast an audio track (e.g., an audible alarm signal); track the pedestrian following replay of the audio (Paris: [0047]); [FIG. 1] Element S150, based on object location; [FIG. 2] emitting at least one of an audio signal or a visual signal in a direction based at least in part on the location of the object can be observed, for the benefit of calculating a revised intent of the pedestrian based on actions of the pedestrian following replay of the audio track.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by a modified Maurer to include broadcasting an alarm taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to calculate a revised intent of the pedestrian based on actions of the pedestrian following replay of the audio track.

REGARDING CLAIM 5, Maurer in view of Paris and Caldwell remain as applied above to clam 1, and further, Maurer also teaches, the predicted object trajectory is based on at least one of: a machine learned algorithm; a top-down representation of the environment; a discretized probability distribution; a temporal logic formula; or a tree search method (Maurer: [ABS] A method is provided for operating a driver assistance system, and a driver assistance system. The method includes the steps: determination of a current position of a pedestrian in an environment surrounding the vehicle; determination of a first current state of motion of the pedestrian; determination of a second current state of motion of the vehicle; calculation of a sojourn probability distribution of the pedestrian, the sojourn probability distribution being a function of time and of space and being based on a pedestrian motion model in connection with the determined current position of the pedestrian and the determined current state of motion of the pedestrian; calculation of a trajectory, based on the calculated sojourn probability distribution of the pedestrian and on the second current state of motion of the vehicle, having a minimum collision probability for the vehicle and the pedestrian; and operation of the driver assistance system of the vehicle based on the calculated trajectory.).
Interpreted as top-down or stepwise, which is a case of equivalence.

Claim 6-11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1).

REGARDING CLAIM 6, Maurer teaches, identifying an object at a location in an environment based on sensor data (Maurer: [0030] In a method step S01, a current position of a pedestrian FG in a surrounding environment of vehicle F is determined. For this purpose, a pedestrian detection device 12 can be provided in a driver assistance system 10 according to the present invention, the device being suitable for the determination S01 of the current position of pedestrian FG in the surrounding environment of vehicle F; see FIG. 5.); determining that the location is associated with a vehicle trajectory based on a determination that a vehicle traveling on the vehicle trajectory would pass through the location (Maurer: [FIG. 4] determining that the location is associated with a vehicle trajectory based at least in part on a determination that a vehicle traveling on the vehicle trajectory would at least partially pass through the location can be observed (F, T).); determining, based on the location being associated with the vehicle trajectory, that the object is currently blocking the vehicle trajectory (Maurer: [FIG. 2, 4] the object is at least partially blocking a first vehicle trajectory associated with the vehicle can be observed; [0045] Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.); determining a likelihood that the object will continue to block the vehicle trajectory for at least a threshold period of time (Maurer: [FIG. 2] determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory can be observed at P(t_2) at X_2; [0007] The method can be carried out in particular when a potentially dangerous situation is detected, for example if the pedestrian is situated in the driving tube or in the present trajectory of the vehicle, or, due to his direction of motion, will be situated there at the same time as the vehicle; also see [0050]).
Maurer does not explicitly recite the terminology "determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory for at least a threshold period of time". However, MAURER does teach determining a potentially dangerous situation, a pedestrian is situated in the driving tube or in the present trajectory of the vehicle, and will be situated there at the same time as the vehicle. Which implicitly teaches a threshold because, the assessment is determining a potential collision from T_1 up until a position at T_2 where the 
Maurer teaches determining a likelihood that the object will continue to block the vehicle trajectory for at least a threshold period of time. Maurer does not explicitly disclose, controlling the vehicle based on the likelihood that the object will continue to block the vehicle trajectory for the at least the threshold period of time.
However, in the same field of endeavor, Shalev-Shwartz teaches, “Returning to FIG. 18, at step 1809, the at least one processing device of the navigation system of the host vehicle may determine, based on the identified at least one navigational characteristic of the target vehicle relative to the identified obstacle, a navigational action for the host vehicle (e.g., merge in front of vehicle 1710 and behind vehicle 1703). To implement the navigational action (at step 1811), the at least one processing device may cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action. For example, a brake may be applied in order to give way to vehicle 1703 in FIG. 17A, and an accelerator may be applied along with steering of the wheels of the host vehicle in order to cause the host vehicle to enter the roundabout behind vehicle 1703, as shown if FIG. 17B” (Shalev-Shwartz: [0375]), for the benefit of mitigating collision or user error/neglect.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer to include vehicle implemented navigational action taught by Shalev-Shwartz. One of ordinary skill in the art would 

REGARDING CLAIM 7, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer teaches, the vehicle trajectory is a first vehicle trajectory and wherein determining that the object is currently blocking the vehicle trajectory is based determining that the object impedes the progress of the vehicle along the first vehicle trajectory (Maurer: [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability; [FIG. 2, 4] the vehicle trajectory is a first vehicle trajectory and wherein determining that the object is at least partially blocking the vehicle trajectory is based at least in part on determining that the object impedes the progress of the vehicle along the first vehicle trajectory can be observed.), the method further comprising: determining a threshold distance to navigate around the object (Maurer: [FIG. 4] determining a threshold distance to navigate around the object can be observed (P_GV, ij).); and determining a second vehicle trajectory based on the threshold distance (Maurer: [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.), wherein controlling the vehicle comprises causing the vehicle to traverse the environment based the second vehicle trajectory (Maurer: [ABS] A method is provided for operating a driver assistance system, and a driver assistance system. The method includes the steps: determination of a current position of a pedestrian in an environment surrounding the vehicle; determination of a first current state of motion of the pedestrian; determination of a second current state of motion of the vehicle; calculation of a sojourn probability distribution of the pedestrian, the sojourn probability distribution being a function of time and of space and being based on a pedestrian motion model in connection with the determined current position of the pedestrian and the determined current state of motion of the pedestrian; calculation of a trajectory, based on the calculated sojourn probability distribution of the pedestrian and on the second current state of motion of the vehicle, having a minimum collision probability for the vehicle and the pedestrian; and operation of the driver assistance system of the vehicle based on the calculated trajectory.).

REGARDING CLAIM 8, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer also teaches, determining the likelihood that the at least the portion of the object will continue to block the vehicle trajectory comprises: determining an object trajectory (Maurer: [0025] FIG. 3 shows a graph, shown as an example, having a plurality of sojourn probability distributions at a particular time t', as a function of the x coordinate.); and determining, based on the object trajectory, that the object will substantially remain at the location that is associated with the vehicle trajectory and will continue to impede the progress of the vehicle traveling on the vehicle trajectory (Maurer: [ABS] A method is provided for operating a driver assistance system, and a driver assistance system. The method includes the steps: determination of a current position of a pedestrian in an environment surrounding the vehicle; determination of a first current state of motion of the pedestrian; determination of a second current state of motion of the vehicle; calculation of a sojourn probability distribution of the pedestrian, the sojourn probability distribution being a function of time and of space and being based on a pedestrian motion model in connection with the determined current position of the pedestrian and the determined current state of motion of the pedestrian; calculation of a trajectory, based on the calculated sojourn probability distribution of the pedestrian and on the second current state of motion of the vehicle, having a minimum collision probability for the vehicle and the pedestrian; and operation of the driver assistance system of the vehicle based on the calculated trajectory; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.).

REGARDING CLAIM 9, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, controlling the vehicle comprises causing the vehicle to circumnavigate the object according a second vehicle trajectory (Maurer: [FIG. 2, 4] determine a second vehicle trajectory based at least in part on the predicted object trajectory, the second vehicle trajectory is associated with the vehicle navigating around the object, control the vehicle according to the second vehicle trajectory can be observed; [0035] In a step S04, a sojourn probability distribution of pedestrian FG is calculated. The sojourn probability distribution is a function of time and space, and is based on a pedestrian motion model in connection with the determined current position of pedestrian FG and the determined current state of motion of pedestrian FG. For the calculation S04 of the sojourn probability distribution of pedestrian FG, a first computing device 18 can be fashioned in driver assistance system 10; see FIG. 5. [0036] In a method step S05, a trajectory T is calculated having a minimum collision probability for vehicle F. Trajectory T is calculated based on the calculated sojourn probability distribution P.sub.FG of pedestrian FG, and in addition based on the second current state of motion of vehicle F. For the calculation S05 of trajectory T, a second computing device 20 can be fashioned in driver assistance system 10 for vehicle F; see FIG. 5.), the method further comprising: identifying a second object based on the sensor data (Maurer: [0037] In a method step S06, a further current position of a further vehicle GV is determined. In addition, other, possibly stationary, obstacles can be determined. For this purpose, a vehicle detection device 24 can be fashioned in driver assistance system 10; see FIG. 5.); determining a second object trajectory associated with the second object; determining an intersection between the second object trajectory and the second vehicle trajectory; controlling the vehicle based on the intersection (Maurer: [0037] In a method step S06, a further current position of a further vehicle GV is determined. In addition, other, possibly stationary, obstacles can be determined. For this purpose, a vehicle detection device 24 can be fashioned in driver assistance system 10; see FIG. 5. [0038] In a method step S07, a third current state of motion of further vehicle GV is determined. For this purpose, a third state of motion determination device 26 can be fashioned in the driver assistance system; see FIG. 5. The third current state of motion of further vehicle GV can include the same amount, less, or more information than does the second current state of motion of vehicle F. [0039] In a method step S08, a further sojourn probability distribution of further vehicle GV is calculated. For this purpose, a third computing device 28 can be fashioned in driver assistance system 10; see FIG. 5. The further sojourn probability distribution of further vehicle GV is a function of time and of space. In addition, the further sojourn probability distribution is based on a second vehicle motion model in connection with the determined further current position of further vehicle GV and the determined third current state of motion of further vehicle GV. The second vehicle motion model can be identical to the first vehicle motion model, or can differ therefrom. [0040] For example, a second feature of further vehicle GV can be acquired, and a suitable second vehicle motion model based on the acquired second feature can be formed or can be selected from a database. For example, if further vehicle GV is a truck, a motion model specific to trucks can be used. In addition, the second features of further vehicle GV can for example be size, weight, estimated sale value, height, official identifier, and/or an identifying code transmitted by further vehicle GV. For this purpose, driver assistance system 10 can have a second feature determination device. [0041] The calculation S05 of trajectory T is in addition based on the calculated further sojourn probability distribution of further vehicle GV.).

REGARDING CLAIM 10, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, the location of the object is a first location of the object, the method further comprising: determining a second location of the object (Maurer: [FIG. 2] the location of the object is a first location of the object, the method further comprising: determining a second location of the object can be observed ((X_1, T_1); (X_2, T_2)).); determining that the second location of the object does not impede the progress of the vehicle traveling on the vehicle trajectory (Maurer: [FIG. 2] T, T'); determining, based on the second location of the object not impeding the progress of the vehicle, that the at least the portion of the object is not at blocking (Maurer: [FIG. 2] T, T'); and controlling the vehicle according to the vehicle trajectory (Maurer: [FIG. 2, 4] determine a second vehicle trajectory based at least in part on the predicted object trajectory, the second vehicle trajectory is associated with the vehicle navigating around the object, control the vehicle according to the second vehicle trajectory can be observed; [0035] In a step S04, a sojourn probability distribution of pedestrian FG is calculated. The sojourn probability distribution is a function of time and space, and is based on a pedestrian motion model in connection with the determined current position of pedestrian FG and the determined current state of motion of pedestrian FG. For the calculation S04 of the sojourn probability distribution of pedestrian FG, a first computing device 18 can be fashioned in driver assistance system 10; see FIG. 5. [0036] In a method step S05, a trajectory T is calculated having a minimum collision probability for vehicle F. Trajectory T is calculated based on the calculated sojourn probability distribution P.sub.FG of pedestrian FG, and in addition based on the second current state of motion of vehicle F. For the calculation S05 of trajectory T, a second computing device 20 can be fashioned in driver assistance system 10 for vehicle F; see FIG. 5.).

REGARDING CLAIM 11, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer also teaches, the likelihood that the object will continue to block the vehicle trajectory is based on at least one of: a classification of the object (Maurer: [FIG. 2] determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory can be observed at P(t_2) at X_2; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.); a position of the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); the location of the object in the environment (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); a size of the object (Maurer: [0040] For example, a second feature of further vehicle GV can be acquired, and a suitable second vehicle motion model based on the acquired second feature can be formed or can be selected from a database. For example, if further vehicle GV is a truck, a motion model specific to trucks can be used. In addition, the second features of further vehicle GV can for example be size, weight, estimated sale value, height, official identifier, and/or an identifying code transmitted by further vehicle GV. For this purpose, driver assistance system 10 can have a second feature determination device.); a level of stability associated with the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); a velocity of the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.); or a change in the velocity of the object (Maurer: [0032] The first current state of motion of pedestrian FG can include information concerning orientation, speed, acceleration, standing, walking, and/or running, relating to pedestrian FG.).

REGARDING CLAIM 15, Limitations and motivations addressed, see claim 6 (supra).

REGARDING CLAIM 16, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Maurer teaches, determining a first distance between a lane marker depicting an edge of a lane and the location of the object (Maurer: [FIG. 2] determine a first distance between a lane marker depicting an edge of a lane (T') and the location associated with the object (X_2) can be observed.); determining a second distance comprising the first distance minus a width of the vehicle (Maurer: [FIG. 2] determine a second distance comprising the first distance minus a width of the vehicle can be observed, in that, T- T' is the vehicle width. Interpreted as capable of the intended use of "determine a second distance comprising the first distance minus a width of the vehicle".); and determining a second vehicle trajectory based at least in part on the second distance (Maurer: [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.), wherein controlling the vehicle comprises causing the vehicle to travel according to the second vehicle trajectory (Maurer: [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.).

REGARDING CLAIM 17, Maurer in view of Shalev-Shwartz remain as applied above to clam 16, and further, the instructions further cause the processors to perform operations comprising: determining a vehicle speed associated with the second distance (Maurer: [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto; [0045] In addition, FIG. 2 schematically shows sojourn probability distribution P.sub.FG(t.sub.1) of pedestrian FG at time t.sub.1, as well as sojourn probability distribution P.sub.FG(t.sub.2) at time t.sub.2, as calculated in method step S04. Since, given a present speed of vehicle F that is part of the second current state of motion of vehicle F, as the forward travel of vehicle S continues the unmodified trajectory T' will intersect at time t.sub.2, in a large region, with the calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2, trajectory T is calculated as shown in FIG. 2. Here, an intersection between trajectory T and calculated sojourn probability distribution P.sub.FG(t.sub.2) of pedestrian FG at time t.sub.2 becomes smaller. In the calculation of trajectory T, a maximum permitted collision probability can be specified, such that a collision probability for vehicle F on trajectory T must be less than or equal to this maximum collision probability.), wherein the second vehicle trajectory comprises the vehicle speed (Maurer: [0034] The second current state of motion of vehicle F can include information concerning orientation, speed, acceleration, standing, and/or motion of vehicle F. Such information can for example originate from a navigation device of vehicle F. Thus, second state of motion determination device 16 can be a navigation system, or can be connected to such a navigation system of vehicle F, and can receive information therefrom, and/or can communicate information thereto.).
Maurer does not explicitly recite the terminology "and determine a vehicle speed associated with the distance". However, Maurer does teach orientation, speed, and acceleration of a vehicle, and time to collision with pedestrian. It is the examiners assertion that time-to-collision teaches "speed associated with distance". Thus, teaching "determine a vehicle speed associated with the distance".

REGARDING CLAIM 20, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Limitations addressed, see claim 11 above (supra).

Claims 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1) as applied to claim 15 above, and further in view of Paris (US 20180326982 A1).

REGARDING CLAIM 12, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, emitting at least one of an audio signal or a visual signal in a direction based at on the location of the object; and performing at least one of: based on determining that the location of the object remains the same, controlling the vehicle around the location; or based on determining a change in the location of the object to a second location that does not cause the at least the portion of the object to block the vehicle trajectory, controlling the vehicle according to the vehicle trajectory.
However, in the same field of endeavor, Paris teaches, “In one variation, the autonomous vehicle can also selectively execute Block S150 based on whether the autonomous vehicle has determined that the pedestrian has visually observed the autonomous vehicle. For example, the autonomous vehicle can implement methods and techniques described above to estimate the gaze of the pedestrian in Block S120. If the autonomous vehicle determines that the pedestrian's gaze has not yet met the autonomous vehicle and the pedestrian is within a threshold distance of the autonomous vehicle's planned route, the pedestrian's estimated path is within a threshold distance of the autonomous vehicle's planned route, and/or the confidence score for the pedestrian's path is less than the threshold confidence, the autonomous vehicle can: broadcast an audio track (e.g., an audible alarm signal); track the pedestrian following replay of the audio track in Block S122, as described below; and then cease broadcast of the audio track once the (Paris: [0047]); (Paris: [FIG. 1]) Element S150, based on object location; (Paris: [FIG. 2]) emitting at least one of an audio signal or a visual signal in a direction based at least in part on the location of the object can be observed; (Paris: [FIG. 2]) Flow chart, based at least in part on determining that the location of the object remains substantially the same, controlling the vehicle around the location; or based at least in part on determining a change in the location of the object to a second location that does not at least partially block the vehicle trajectory, controlling the vehicle according to the vehicle trajectory, can be observed, for the benefit of collision mitigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include pedestrian tracking taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate collision with a pedestrian or other object.

REGARDING CLAIM 13, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, receiving at least one of an audio signal via a microphone or a visual signal via a camera; and determining that the at least one of the audio signal or the visual signal comprises an indication that the object does not intend to move out of the vehicle trajectory, wherein the likelihood that the object will continue to at least partially block the vehicle trajectory is based at least in part on the indication.
However, in the same field of endeavor, Paris teaches, “The autonomous vehicle can additionally or alternatively include: a set of infrared emitters configured to project structured (Paris: [0016]); “the autonomous vehicle can track the pedestrian's motion, revise the predicted intent of the pedestrian according to the pedestrian's post-prompt motion, and calculate an increased confidence score for the revised intent of the pedestrian given stronger direct motion of the pedestrian” (Paris: [0012]), for the benefit of collision mitigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include pedestrian tracking taught by Paris. One of ordinary skill in the art would have been 

REGARDING CLAIM 19, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, the instructions further cause the processors to perform operations comprising: receiving an indication that the object does not intend to move out of the vehicle trajectory, wherein the likelihood that the at least the portion of the object will continue to at block the vehicle trajectory is based on the indication.
However, in the same field of endeavor, Paris teaches, “the autonomous vehicle can track the pedestrian's motion, revise the predicted intent of the pedestrian according to the pedestrian's post-prompt motion, and calculate an increased confidence score for the revised intent of the pedestrian given stronger direct motion of the pedestrian” (Paris: [0012]), for the benefit of collision mitigation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include pedestrian tracking taught by Paris. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate collision with a pedestrian or other object.

Claim 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1) as applied to claims 6 and 15 above, and further in view of Zhang (US 20190072966 A1).

REGARDING CLAIM 14, Maurer in view of Shalev-Shwartz remain as applied above to clam 6, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, controlling the vehicle comprises determining an action for the vehicle to take, wherein the action comprises at least one of: maintaining a stopped position in the vehicle trajectory; or determining a second vehicle trajectory around the object; and wherein the action is determined based on at least one of: a safety cost associated with the action, wherein the safety cost is on a relative state between the object and the vehicle; a comfort cost associated with the action, wherein the comfort cost is based on the relative state between the object and the vehicle; a progress cost associated with the action, wherein the progress cost is based on a vehicle delay associated with the action; or an operational rules cost associated with the action, wherein the operational rules cost is based on one or more regulations associated with the environment.
However, in the same field of endeavor, Zhang teaches, [0058] The trajectory processing module 173 can score the first proposed trajectory as related to the predicted trajectories for any of the proximate agents. The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like. Minimum score thresholds for each goal can be pre-defined. For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle disclosed by Maurer in view of Shalev-Shwartz to include safety and comfort scores taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to crate alternative trajectories with the safest score possible.

REGARDING CLAIM 18, Maurer in view of Shalev-Shwartz remain as applied above to clam 15, and further, Maurer in view of Shalev-Shwartz do not explicitly disclose, controlling the vehicle comprises: determining a first trajectory for the vehicle to take to navigate around the object; determining a second trajectory for the vehicle to take to navigate around the object determining a first cost associated with the first trajectory and a second cost associated with the second trajectory, wherein the first cost and the second cost comprise at least one of a safety cost, a comfort cost, a progress cost, or an operational rules cost associated with the respective trajectories; determining that the first cost associated with the first trajectory is less than the second cost associated with the second trajectory; and causing the vehicle to navigate around the object according to the first trajectory.
(Zhang: [0058]), for the benefit of creating alternative trajectories with the safest score possible.
.

Response to Arguments
Applicant’s arguments, see page 12, filed 11-15-2021, with respect to the rejection of claim 1 under 35 USC §101 non-statutory obviousness double patenting have been fully considered.  The examiner will hold the rejection in abeyance. However, claim 1, in its current state done not overcome the rejection of claim 1 under 35 USC §101 non-statutory obviousness double patenting.

Applicant’s arguments/amendments, see page 12, filed 11-15-2021, with respect to the rejection of claims 1, 3-17, and 19-20 under 35 USC §112(b) in the prior rejection of record have been fully considered and are persuasive.  The rejection of claims 1, 3-17, and 19-20 under 35 USC §112(b) has been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 1, under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined prior art applied in the prior rejection of record for matter specifically challenged in the argument.


Applicant's arguments filed 11-15-2021 have been fully considered but they are not persuasive.
The applicant has contended that the combined art of Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1) does not teach the proposed amended portions of claims 6 and 15 (parallel in scope). The examiner respectfully disagrees.
As cited above, Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1) still teaches that which is claimed. Because the prior art combination of Maurer (US 20150210311 A1) in view of Shalev-Shwartz (US 20190291726 A1) the examiner respectfully maintains the rejection of claims 6 and 15 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           


	
/MACEEH ANWARI/Primary Examiner, Art Unit 3663